Citation Nr: 1338262	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran had active military service from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the proceeding is of record.

During the pendency of this appeal, the RO granted a separate, noncompensable rating (0%) for lateral cutaneous neuropathy of the right thigh associated with the Veteran's service-connected lumbosacral strain, effective October 6, 2011, the date VA received the Veteran's representative claim for service connection for neuropathy of the lower extremities as secondary to service-connected lumbosacral strain.  Although the Veteran has not separately appealed this decision, as the Rating Schedule directs VA to evaluate associated objective neurologic abnormalities when evaluating spine disabilities, the Board finds that it has jurisdiction to consider the appropriate rating for the service-connected lateral cutaneous neuropathy as part of the increase rating claim for the lumbosacral strain on appeal.  See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

In addition to the paper claims file, the Veteran's file includes a paperless, electronic (Virtual VA) component.  Review of these electronic records reveals VA treatment records dated through January 18, 2012.  The paper claims file also contains a January 2012 VA peripheral nerves examination.  Such documents were associated with the claims file subsequent to the issuance of the August 2011 statement of the case.  Although the RO did not issue a subsequent supplemental statement of the case, the Veteran, in a statement submitted at the time of his Board hearing, waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

Subsequently, in December 2012, the Veteran submitted additional evidence, to include statements from his wife and his ex-wife without a waiver of AOJ consideration.  However, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the current record includes references to private medical records that are not of file.  Specifically, in a June 2011 VA treatment record, a VA clinician noted that the Veteran had been seeing a private doctor in Vernon, Connecticut, for his back pain, but recently transferred to VA care.  The Veteran has indicated that this private doctor prescribed bed rest for his service-connected lumbosacral strain with degenerative disc disease.  See Board Hearing, page 3.  Therefore, this evidence would be relevant to the appropriate rating to assign the service-connected disability.  Review of the claims file does not indicate that VA has specifically sought these records.  Such should be accomplished on remand.  In addition, as the Veteran has sought regular treatment at the VA, the AOJ should obtain VA treatment records dated after January 18, 2012 from the VA Connecticut Healthcare System.     

The Board further finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the nature and severity of his back disability.  In this regard, the Veteran's November 2012 Board testimony raised the issue of whether he has developed additional neurologic abnormalities associated with his service-connected lumbosacral strain with degenerative disc disease subsequent to VA peripheral nerves examination conducted in January 2012.  Specifically, the Veteran indicated that he has recently developed symptoms in his left lower extremity, erectile dysfunction, and bladder impairment that were not found in the prior examination.  See Board Hearing, 6-8, 13.  As referenced in the Introduction, the Rating Schedule directs VA to evaluate associated objective neurologic abnormalities when evaluating spine disabilities.  See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  As the Veteran has asserted that he is currently experiencing additional neurological abnormalities that would affect the appropriate rating to be assigned to the service-connected lumbosacral strain with degenerative disc disease, the Board finds that the Veteran should be scheduled for a VA examination that evaluates all neurologic abnormalities associated with the service-connected lumbosacral strain.  

In addition, as the Veteran was last provided a VA examination in November 2010 that evaluated the orthopedic severity of the lumbosacral strain with degenerative disc disease, the Board finds that to ensure there is up-to-date information the examination obtained upon remand should include a complete evaluation of the orthopedic disability, to include range of motion testing.  As the record contains references to the Veteran's continued self-employment as well as references to the Veteran being retired since 2007, the examination should also provide a detailed response to how the service-connected disability affects the Veteran's ability to work and the effects on his current employment.

Finally, upon readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of the August 2011 statement of the case, which specifically includes the additional evidence submitted by the Veteran in December 2012.  38 C.F.R. § 19.31.


Accordingly, the case is REMANDED for the following action:

1)  The AOJ should obtain the Veteran's outstanding VA treatment records, to include records from the VA Connecticut Healthcare System dated after January 18, 2012.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2)  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for spine disabilities and associated neurological disabilities, including a private doctor he has previously referenced who treated the Veteran in Vernon, Connecticut.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3)  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbosacral strain with degenerative disc disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbosacral strain with degenerative disc disease disability.  The examiner should also address the nature and severity of all associated objective neurologic abnormalities, to include the lateral cutaneous neuropathy of the right thigh, any other neurologic abnormalities of the lower extremities, erectile dysfunction, and/or bladder impairment associated with the service-connected lumbosacral spine disability with degenerative disc disease.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, the examiner should state whether this IVDS has previously resulted in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  This should also be addressed for each year beginning in September 2009 to the present.

The examiner should also specifically address the impact the lumbosacral strain with degenerative disc disease and the associated neurologic abnormalities has on the Veteran's employability.  The examiner should note that the current record contains references to the Veteran's continued self-employment as well as references to the Veteran being retired since 2007.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2011 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


